COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 MICHAEL ZIMPRICH,                                            No. 08-15-00327-CV
                                                  §
                 Appellant/Cross-Appellee,                         Appeal from
                                                  §
 v.                                                            327th District Court
                                                  §
 JUAN HEREDIA AND                                           of El Paso County, Texas
 FLOR FLORES,                                     §
                                                                 (TC # 2011-344)
                Appellees/Cross-Appellants.       §

                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is a motion from Michael Zimprich, Appellant/Cross-Appellee,

asking that we dismiss his appeal. See TEX.R.APP.P. 42.1(a)(1). Juan Heredia and Flor Flores,

Appellees/Cross-Appellants, have filed a response indicating that they wish to continue with

their appeal. We grant Zimprich’s motion and dismiss his appeal, but the appeal of Heredia and

Flores shall continue. The Clerk of the Court is directed to change the style of the case to Juan

Heredia and Flor Flores, Appellants, v. Michael Zimprich, Appellee. The parties shall use this

style is all future correspondence and filings.


June 16, 2016
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.